Name: 77/207/EEC: Commission Decision of 2 March 1977 implementing the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 72/160/EEC of 17 April 1972 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural policy;  Europe; NA
 Date Published: 1977-03-10

 Avis juridique important|31977D020777/207/EEC: Commission Decision of 2 March 1977 implementing the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 72/160/EEC of 17 April 1972 (Only the French text is authentic) Official Journal L 064 , 10/03/1977 P. 0015 - 0017COMMISSION DECISION of 2 March 1977 implementing the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 72/160/EEC of 17 April 1972 (Only the French text is authentic) (77/207/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof. Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (2), and in particular Article 9 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas the French Government has forwarded the texts of the following provisions pursuant to Article 17 (4) of Directive 72/159/EEC: (a) Decree No 74-129 of 20 February 1974 on the modernization of farms, (b) Decree No 74-130 of 20 February 1974 on the creation of special loans for the modernization of farms, (c) Order of 27 March 1973 relating to the creation of a section of the Joint Guarantee Fund of the regional agricultural mutual credit banks (CrÃ ©dit agricole mutuel), (d) Decree No 73-33 of 4 January 1973 on special stock-farming loans, (e) Amended Decree No 65-577 of 15 July 1965 on medium-term loans from the agricultural mutual credit banks (CrÃ ©dit agricole mutuel), (f) Decree No 76-741 of 5 August 1976 on medium-term loans and special stock-farming loans granted by the agricultural mutual credit banks, (g) Order of 5 August 1976 on rules for the financing by the agricultural mutual credit banks of holdings not submitting a development plan, (h) Order of 5 August 1976 fixing the interest rate on special loans for the modernization of farms, (j) Circular of 5 February 1975 on the modernization of farms, as amended by circulars of 29 October 1976 and November 1976, (k) Circulars of 24 August 1976 on the modernization of farms (Nos 76-5081 and 76-5084), (l) Decree No 76-425 of 14 May 1976 introducing an aid towards the cost of preparing development plans, (m) Order of 14 May 1976 relating to the amount of and conditions for granting the aid towards the cost of preparing development plans, (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 128, 19.5.1975, p. 1. (n) Decree No 76-188 of 20 February 1976 concerning the improvement of farm structures in irrigation and reparcelling areas, (o) Order of 20 February 1976 on the application of Decree No 76-188, (p) Decree No 76-397 of 29 April 1976 amending Decree No 74-129 of 20 February 1974 on the modernization of farms, (q) Order of 29 April 1976 concerning the conditions for the application of amended Decree No 74-129 of 20 February 1974 as regards the aid for the keeping of management accounts, (r) Order of 5 November 1975 laying down conditions for the application of Decree No 74-129 of 20 February 1974 as regards the launching aid for certain types of agricultural group. Whereas the French Government has forwarded the texts of the following pursuant to Article 8 (4) of Directive 72/160/EEC: (s) Decree No 74-131 of 20 February 1974 on the granting of a retirement annuity to elderly farmers ceasing to practise farming, (t) Order of 20 February 1974 laying down the amount of the benefits granted pursuant to Decree No 74-131 of 20 February 1974, amended by order of 19 January 1976, (u) Circular of 12 December 1974 on the application of Decree No 74-131, (v) Decree No 74-132 of 20 February 1974 on the granting of a structural premium to farmers ceasing to practise farming, (w) Order of 20 February 1974 laying down the amount of the structural premium granted pursuant to Decree No 74-132 of 20 February 1974, (x) Decree No 74-133 of 20 February 1974 introducing an annuity for certain family and hired farm workers, (y) Order of 20 February 1974 concerning the application of Decree No 74-133 of 20 February 1974 introducing an annuity for certain family and hired farm workers; Whereas pursuant to Article 18 (3) of Directive 72/159/EEC and Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether, having regard to the compatibility of the laws and administrative provisions forwarded with the abovementioned Council Directives and having regard to the objectives of thoses Directives and to the need for a proper connection between the various measures, the conditions for a financial contribution to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 6 of Directive 72/160/EEC have been satisfied; Whereas the most important objective of Directive 72/159/EEC is to promote the formation and development of those farms which are capable, through the adoption of rational methods of production, of assuring a fair income comparable with that in other occupations and satisfactory working conditions for persons working thereon; Whereas Directive 72/159/EEC requires Member States for this reason to introduce a selective system of incentives in favour of farmers who are able to prove through the submission of a development plan that upon completion of the plan their farm will be capable of providing for at least one man-work unit an income from agricultural work which is comparable to the income for non-agricultural occupations; Whereas the laws, regulations and administrative provisions listed above in (a) to (m) are compatible with the abovementioned objectives of Directive 72/159/EEC and constitute a system of incentives which can be considered from 5 August 1976 sufficiently selective and which substantially satisfy the conditions laid down in Articles 8 and 14 of Directive 72/159/EEC and Article 9 (1) and Article 12 of Directive 75/268/EEC; Whereas, however, this finding can be put into effect only when the Council, acting on the Commission's proposal, which was forwarded to the Council on 7 December 1976, has adopted the Community list of less-favoured areas within the meaning of paragraphs 4 and 5 of Article 3 of Directive 75/268/EEC (France); Whereas the laws, regulations and administrative provisions listed above under (n) to (r) are substantially compatible with the objectives of Article 11 to 13 of Directive 72/159/EEC; Whereas an important objective of Directive 72/160/EEC is to make available sufficient vacant land for the formation of farms of a suitable size and structure within the meaning of Article 4 of Council Directive 72/159/EEC on the modernization of farms; Whereas to achieve this objective Member State are therefore required to grant - pursuant to Article 2 (1) (a) of Directive 72/160/EEC an annuity to farmers aged between 55 and 65 and practising farming as their main occupation who cease working in agriculture, - pursuant to Article 2 (1) (b) of Directive 72/160/EEC a premium which shall not be eligible for assistance and shall be calculated by reference to the utilized agricultural area released, to farmers, - pursuant to Article 2 (1) (c) of Directive 72/160/EEC an annuity to permanent hired or family workers aged between 55 and 65 who are employed on farms on which the farmer benefits from measures provided for under subparagraphs (a) and (b) of Article 2 (1) of the Directive; Whereas the grant of the annuity or of the premium is subject to the condition that the recipient ceases working in agriculture and that, where he is a farmer, either sells or leases at least 85 % of his land to farms which are to be modernized in accordance with Directive 72/159/EEC or withdraws it from agricultural use or sells or leases it to a land agency which then has to allocate the land for one of the abovementioned uses ; whereas where it is not possible to use the land released in such a way it may be used for other purposes. Whereas having regard to the date laid down in Article 10 of Decree No 74-131 and to the circular of 12 December 1974, the laws, regulations and administrative provisions listed above under (s) to (y) are compatible with the abovementioned objectives of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted as regards the financial aspects; Whereas the finding adopted in this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The laws, regulations and administrative provisions for the implementation of Directives 72/159/EEC and 72/160/EEC forwarded by the French Government and listed individually in the recitals satisfy the conditions for a financial contribution by the Community to the measures specified in Article 15 of Directive 72/159/EEC and Article 6 of Directive 72/160/EEC. 2. The financial contribution by the Community shall extend to expenditure eligible for assistance arising from aids granted after 5 August 1976. Article 2 The finding adopted in Article 1 shall take effect as soon as the Council has adopted the Community list of less-favoured areas within the meaning of paragraphs 4 and 5 of Article 3 of Directive 75/268/EEC (France). Article 3 This Decision is addressed to the French Republic. Done at Brussels, 2 March 1977. For the Commission Finn GUNDELACH Vice-President